Case: 17-50580      Document: 00514338065         Page: 1    Date Filed: 02/06/2018




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT

                                                                         United States Court of Appeals

                                    No. 17-50580
                                                                                  Fifth Circuit

                                                                                FILED
                                  Summary Calendar                       February 6, 2018
                                                                           Lyle W. Cayce
UNITED STATES OF AMERICA,                                                       Clerk


                                                 Plaintiff-Appellee

v.

OBERLIN RIVERA-MARTINEZ, also known as Oberlin Martinez-Rivera,
also known as Carlos Aleyes Flecha,

                                                 Defendant-Appellant


                   Appeal from the United States District Court
                        for the Western District of Texas
                             USDC No. 1:17-CR-103-1


Before DAVIS, CLEMENT, and COSTA, Circuit Judges.
PER CURIAM: *
       The Federal Public Defender appointed to represent Oberlin Rivera-
Martinez has moved for leave to withdraw and has filed a brief in accordance
with Anders v. California, 386 U.S. 738 (1967), and United States v. Flores, 632
F.3d 229 (5th Cir. 2011). Rivera-Martinez has not filed a response. We have
reviewed counsel’s brief and the relevant portions of the record reflected



       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 17-50580    Document: 00514338065     Page: 2   Date Filed: 02/06/2018


                                 No. 17-50580

therein. We concur with counsel’s assessment that the appeal presents no
nonfrivolous issue for appellate review. Accordingly, counsel’s motion for leave
to withdraw is GRANTED, counsel is excused from further responsibilities
herein, and the APPEAL IS DISMISSED. See 5TH CIR. R. 42.2.




                                       2